UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1503


RICHARD W. MANN,

                Plaintiff - Appellant,

          v.

EUROPEAN AMERICAN INVESTMENT BANK AG,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:11-cv-00516-JAB-JLW)


Submitted:   October 31, 2014             Decided:   November 6, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond A. Knight, Winston-Salem, North Carolina, for Appellant.
Timothy G. Barber, Antonio E. Lewis, KING & SPALDING, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard       W.    Mann     appeals        the     district       court’s    order

accepting        the   recommendation            of      the     magistrate        judge      and

dismissing       the   case      for    lack     of      personal        jurisdiction.         On

appeal,     we    confine       our     review      to     the    issues    raised       in   the

Appellant’s brief.              See Fed. R. App. P. 28(a)(8); Edwards v.

City   of   Goldsboro,          178 F.3d 231,      241     n.6    (4th    Cir.     1999)

(stating     failure        to         comply       with       this      rule     constitutes

abandonment       of   appeal).           None      of     the     theories      asserted      in

Appellant’s        brief        were    raised        in     his      objections      to      the

magistrate       judge’s      recommendation.               Therefore,       Appellant        has

waived appellate review of these arguments.                               United States v.

Midgette, 478 F.3d 616, 620-22 (4th Cir. 2007).                             Accordingly, we

affirm the district court’s judgment.                            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                     AFFIRMED




                                                2